Citation Nr: 0117218	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-14 400	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to an effective date earlier than July 20, 
1999, for the assignment of a 100 percent disability rating 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board remanded the veteran's case in October 1998.  At 
that time, one of the issues on appeal was entitlement to an 
increased rating for PTSD.  While in a remand status, the 
veteran's PTSD disability rating was increased to 50 percent 
in October 1999, with an effective date of July 15, 1996.  
The veteran's disability rating was later increased to 100 
percent in April 2000.  By the April 2000 decision, an 
effective date of February 15, 2000, was assigned for the 100 
percent rating.  However, in a rating decision dated in May 
2000, the RO changed the effective date to July 20, 1999.  
The veteran has appealed the effective date of his 100 
percent rating.  

The issues of entitlement to a compensable rating for hearing 
loss and TDIU were again denied by the RO while the case was 
in a remand status.  These issues remain on appeal.  (In 
light of the grant of a 100 percent rating for PTSD, further 
consideration of the claim for an increased evaluation for 
PTSD need not be undertaken.)


FINDINGS OF FACT

1.  By a March 1995 rating decision, a rating greater than 30 
percent for PTSD was denied.  The veteran did not appeal.  

2.  A claim for an increased rating for PTSD was received by 
VA on March 26, 1996.  

3.  By an August 5, 1996, VA examination, and evidence 
prepared thereafter, total disability due to PTSD was shown.

4.  Audiometric test results from the VA examination in July 
1996 correspond to level I hearing for the right ear and 
level II for the left ear.  Audiometric test results from the 
VA examination in August 1998 correspond to numeric 
designations no worse than level I for each ear.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for service-connected 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. § 4.85, Table VI, Table VII, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 4.86 (2000).

2.  The requirements for an effective date of August 5, 1996, 
for an award of a 100 percent disability evaluation for PTSD, 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.400 (2000).

3.  The claim for TDIU is moot.  38 C.F.R. § 4.16(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was originally granted service connection for 
hearing loss in January 1972.  He was assigned a 
noncompensable evaluation, effective as of June 10, 1971, 
that has remained in effect to the present time.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in April 1991.  He was assigned a 30 
percent disability rating that was effective as of November 
16, 1989.

The Board notes that the veteran was also granted a non-
service-connected pension in August 1972.  The veteran was 
rated as a 100 percent disabled for a postoperative 
colostomy, with subsequent peritoneal adhesions.  The veteran 
indicated on his February 1972 application for pension that 
he was last employed in May 1971.  The veteran's pension was 
later terminated in 1982 and confirmed by a 1983 Board 
decision.  The basis for the termination was an improvement 
in the veteran's physical condition at that time.  
Entitlement to a non-service-connected pension has not been 
reestablished at any time.  The veteran has maintained that 
he has remained unemployed.

Entitlement to increased compensation based on service-
connected disabilities was denied by a March 1995 rating 
decision.  The veteran was notified of the denial by a letter 
dated March 31, 1995, but did not initiate an appeal.  
38 C.F.R. §§ 20.302, 20.1103 (1994).  

The veteran wrote a letter to the Secretary of VA that was 
received on March 26, 1996.  In his letter, the veteran 
requested the Secretary's assistance to "help me get my 100% 
VA benefits."  The letter was forwarded to the RO.  The RO 
wrote to the veteran in April 1996 and asked that he provide 
evidence that his PTSD had become more severe.  He was also 
provided a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability (TDIU).

The veteran, through his attorney, submitted a claim for 
increased ratings for his service-connected hearing loss and 
PTSD, and a completed TDIU claim form.  The claims were 
received at the RO on July 15, 1996.

The veteran was afforded a VA audiology examination in July 
1996.  Audiometric testing revealed puretone thresholds of 
15, 15, 15, and 25 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 20, 20, 20, and 30 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 18 in the right ear and 23 in the left 
ear.  The veteran had a speech recognition score of 94 
percent for the right ear and 88 percent for the left ear.

The veteran was afforded a VA PTSD examination in August 
1996.  The examiner reported that the veteran would not talk 
about his war experiences or watch war movies.  The veteran 
said that he experienced nightmares three times a week and 
they were more severe than in the past.  Flashbacks occurred 
about twice a month.  He would sit in the back of a room and 
loud, sudden noises startled him.  The veteran said that he 
did not trust people and associated only with a few people 
from his church.  The examiner said that the veteran had a 
number of depressive symptoms and was sad and cried about 
twice day.  He slept about three hours per night but took no 
nap during the day.  He had a low energy level but pushed 
himself to get things done.  He complained about his memory 
and said that he had blank experiences from time to time, 
such as going into a room and forgetting what he was there 
for.  Suicidal thoughts came about twice a week.  He 
described certain arrangements he had made to commit suicide 
but then said that he did not want to leave his son.  The 
veteran spoke of hearing Satan speak to him.  The veteran's 
diagnoses on Axis I were PTSD and severe major depressive 
disorder with psychotic features.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 45.

Associated with the claims file is an outpatient treatment 
record from the VA medical center (VAMC) in Biloxi, 
Mississippi, dated in October 1996.  The entry noted that the 
veteran's PTSD symptoms had worsened in the realm of 
isolation in the community.  The veteran had used religion as 
an escape to the point it had consumed his life.  The entry 
reported that the veteran had not worked in the last five 
years.  He was having difficulties with his wife and avoided 
talking about his Vietnam experiences.  The impression was 
PTSD.  A GAF score of 50 was assigned.

The veteran was afforded a VA PTSD examination in June 1998.  
The veteran was noted to have a duffel bag with him that was 
stuffed with various items.  Among the items were many 
religious materials, printed pages of books of the Bible, 
chapters and verses to read at various times under various 
conditions, as well as handwritten pages where the veteran 
recorded his own notes concerning the Bible material.  The 
veteran still found it difficult to talk about his war 
experiences.  He had troubling thoughts infrequently, 
approximately once a month, sometimes only every three 
months.  He would watch a certain religious program about 
feeding children and think about the Vietnamese children he 
saw.  He found it difficult to get along with people.  He 
still walked around his house at night with several firearms, 
a machete and his dog.  He also had an exaggerated startle 
reflex.  The examiner stated that the veteran was more 
depressed than he would admit.  The veteran said that he had 
crying spells and that suicide thoughts came about every two 
months.  However, he said that he nightly wished that he were 
dead and that his wife and children would be better off if he 
was dead.  He had no hobbies or interests.  His sleep was 
poor.  He had a lot of difficulties with his wife.  The 
veteran thought about his friend that was killed in Vietnam 
and said that he wished that it had been him instead.  The 
veteran had been hearing his father's voice for a long time.  
He said that he heard his mother's voice less frequently and 
had heard God about twice a week for the past two years.  The 
examiner stated that the veteran was competent for VA 
purposes.  The veteran received three Axis I diagnoses, PTSD, 
major depressive disorder with psychotic features, and social 
phobia.  His stressors of unemployment, money problems, 
marital problems and combat experiences were noted to be 
extreme.  The examiner assigned the veteran a GAF score of 
45.

Associated with the claims file are VA outpatient treatment 
records for the period from October 1996 to June 1998.  The 
records reflect ongoing treatment for the veteran's PTSD 
along with several other unrelated conditions.  An entry 
dated in December 1996 noted that the veteran still isolated 
himself from others and had not formed any relationships due 
to his PTSD.  Another entry, dated in February 1997, noted 
the deaths of two friends and that another friend almost got 
killed.  The veteran was not getting much sleep and was 
feeling anxious and irritable most of the time.  An entry 
dated in November 1997 noted that the veteran's mother had 
died.  He experienced more sleep disturbance, nightmares and 
intrusive thoughts about Vietnam.  He reported being paranoid 
and being afraid to leave his house.  The veteran was not 
psychotic or homicidal or suicidal.  He was assigned a GAF 
score of 45.  Yet another entry, dated in March 1998, 
reported continued isolation from others, increased 
irritability and anxiety.  The veteran was noted to use the 
Bible in an obsessive way.  He had trouble concentrating.  
The veteran was assigned a GAF score of 41.  Another entry, 
dated in June 1998, reported similar symptoms and a GAF score 
of 41.  

The veteran submitted a statement that was received at the RO 
in October 1998 while his case was in a remand status at the 
Board.  The veteran remarked that he was trying to establish 
entitlement to a 100 percent rating.  He also included a copy 
of a VA outpatient treatment record dated in July 1998.  The 
entry noted psychiatric treatment provided to the veteran.  
The entry reported that the veteran had nightmares and 
flashbacks several times a week.  He had no close friends and 
he and his wife had a very stormy relationship.  He did not 
trust her or anyone else.  He could not tolerate stress and 
would shut himself down and numb himself to his feelings.  He 
had trouble concentrating and with his memory.  The 
psychiatrist provided a diagnosis of PTSD, and a GAF score of 
41.  The psychiatrist also stated that the veteran was 
unemployable due to his nervous condition.

The veteran was afforded a VA audiological examination in 
November 1998.  Audiometric testing revealed puretone 
thresholds of 10, 15, 15, and 20 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing revealed puretone thresholds of 15, 15, 15, and 20 
decibels in the left ear for the same frequencies.  The 
average decibel losses were 15 in the right ear and 16 in the 
left ear.  The veteran had a speech recognition score of 100 
percent for both the right and left ears.  The examiner 
stated that the veteran's hearing status should result in no 
interference with ordinary activities, including employment.

The veteran was also afforded a VA PTSD examination in 
November 1998.  The examiner remarked that the veteran 
appeared depressed.  The veteran said that he had intrusive 
thoughts about once every three months, nightmares about 
twice a month and flashbacks occurred every week.  He said 
that he had dug booby traps in the yard around his house.  He 
also had several security flood lights.  He kept four loaded 
firearms in the house.  The examiner said that the veteran 
continued to be deeply depressed.  He would cry daily and 
experienced suicidal thoughts about twice a month.  The 
veteran still had many quarrels with his wife, including 
physical altercations.  He said that he kept forgetting 
things and would have to write things down.  The veteran also 
said that he heard the devil telling him to do evil things.  
The examiner provided three Axis I diagnoses of PTSD, major 
depressive disorder with psychotic features, and social 
phobia.  He listed the veteran's Axis IV stressors as money 
problems, marital problems, and combat experiences.  He 
described the stressors as severe.  The examiner also 
assigned a GAF score of 45.

In regard to specific questions put forth in the Board's 
remand of October 1998, the examiner stated that he had 
evaluated the veteran on three occasions.  Each time he had 
found sufficient criteria for diagnoses of PTSD, major 
depressive disorder with psychotic features and social 
phobia.  He said that he had routinely given the veteran a 
GAF of 45, which implied severe impairment in several areas 
of work, and family, and impaired judgment, thinking or mood.  
There was some impairment of reality testing because of the 
psychotic features, the veteran's vague threats against the 
RO, as well as the veteran's conviction that he had the work 
of the Lord to do.  The three diagnoses were considered co-
morbid entities.  The examiner felt that they existed at the 
same time and that it was not really possible to separate one 
from the other at the time of the examination.  The examiner 
further stated that, when co-morbid entities are present, 
they merge and dissolve into one another.  The examiner added 
that the veteran's PTSD alone warranted a GAF of 55 and a GAF 
of 45 when the other two diagnoses were considered.  However, 
he added that this was entirely speculative.

Associated with the claims file were additional treatment 
records from several private physicians.  The records cover a 
period from July 1993 to June 1999.  However, they relate to 
treatment for conditions unrelated to the issue on appeal.  
The veteran's PTSD is referred to only in passing.  

The veteran was afforded a VA PTSD examination in January 
2000.  The examiner reported that the veteran was pleasant 
and cooperative but very depressed-appearing.  He did not cry 
during the interview but appeared to be almost in tears on 
several occasions.  The veteran spoke very softly and 
volunteered little information.  There was retardation of 
both speech and motor activity.  His affect was extremely 
flat.  His sensorium was described as intact in that the 
veteran was fully oriented.  The veteran thought that he 
heard voices.  The examiner cited to the veteran's abstinence 
of alcohol as an example of judgment.  The examiner provided 
a summary wherein he said that the veteran had significant 
PTSD symptoms in addition to his chronic depression.  He 
noted that he had been requested to provide a GAF score for 
PTSD alone.  He said that this was not possible because 
depression, in particular, was a significant part of PTSD and 
he did not feel that he could isolate it.  The examiner added 
that the veteran suffered significant PTSD symptoms with 
chronic flashbacks and hallucinations.  He was very withdrawn 
and chronically depressed.  He had isolated himself from 
almost all of his friends and to some degree his family, and 
seemed to be emotionally involved mainly with his two dogs.  
He had difficulty sleeping at night and made perimeter checks 
at his house.  The only Axis I diagnosis given was chronic 
PTSD with depression.  The examiner assigned a GAF score of 
41.

Associated with the claims file were additional VA outpatient 
treatment records for the period from November 1998 to 
February 2000.  The records note treatment provided to the 
veteran for his PTSD.  A January 1999 entry reported the 
veteran as anxious with only a fair prognosis and a GAF score 
of 41.  Another entry, dated in April 1999, reported that the 
veteran had problems with sleep and anger, and that he 
isolated himself.  He experienced nightmares and intrusive 
thoughts with a depressed mood and flat affect but was not 
psychotic.  He was again assigned a GAF score of 41.  An 
entry dated July 20, 1999, reported nearly identical findings 
and assessment.  A final entry, dated in February 2000, noted 
that the psychiatrist had treated the veteran for the 
previous six years.  The veteran suffered from severe and 
chronic PTSD.  The psychiatrist stated that the veteran was 
unemployable due to his mental condition, which was diagnosed 
as PTSD.  The veteran was again assigned a GAF score of 41.

The veteran's PTSD rating was increased to 100 percent in 
April 2000.  The effective date of the rating was February 
15, 2000, to coincide with the date of the VA outpatient 
treatment entry.  In a May 2000 rating decision, the RO 
changed the effective date to July 20, 1999.  The veteran has 
continued to dispute the effective date and has argued that 
August 1, 1996, is the correct effective date.

The RO received a response from the SSA in May 2000 which 
shows that the veteran's file could not be located.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

A.  Hearing Loss

Regulations pertaining to rating disabilities for hearing 
loss were amended effective June 10, 1999.  However, the 
changes made for evaluating the level of disability for 
hearing loss were not significant.  Previously, levels of 
impairment were evaluated under Diagnostic Codes 6100 to 
6110, with rising disability ratings given a different 
diagnostic code.  As a result of the revision, only 
Diagnostic Code 6100 applies to all levels of impairment.  
Other changes were made with respect to rating exceptional 
hearing loss patterns.  See Discussion, infra.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).

The July 1996 audiometric studies correlate to level I 
hearing in the right ear and level II hearing in the left 
ear.  The November 1998 audiometric studies correlate to 
level I hearing in each ear.  See 38 C.F.R. § 4.87, Table VI 
(1998); 38 C.F.R. § 4.85, Table VI (2000).  The combination 
of the two ears corresponds to a noncompensable rating.  See 
38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100 (1998); 
Table VII, Diagnostic Code 6100 (2000).  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In light of the evidence and application of the pertinent 
regulations, the Board finds that the preponderance of the 
evidence is against the claim and there is no basis to 
justify an increased, or compensable, rating for the 
veteran's service-connected hearing loss.  As for the change 
in rating criteria, the Board finds that the veteran is not 
prejudiced by the Board's adjudication of this case without 
referral to the RO.  Although the RO did not specifically 
consider the provisions of 38 C.F.R. § 4.86 (2000) which 
address exceptional patterns of hearing loss, the veteran's 
hearing loss as shown on audiometric testing does not fall 
into such a pattern.  38 C.F.R. § 4.86 (2000).  Whether 
viewing the old or new criteria, Tables VI and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.87 (1998); 38 C.F.R. § 4.85 
(2000).  These tables did not change.  Id.  Under the 
criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2000).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2000).  As 
noted above, the veteran's hearing loss does not suggest that 
such an exceptional pattern exists.  The Board therefore 
finds that adjudication of this question does not prejudice 
the veteran.

Furthermore, the Board has considered the doctrine of giving 
the benefit of the doubt to the veteran under Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990) and 38 C.F.R. § 3.102 
(2000), but does not find the evidence is of such approximate 
balance as to warrant its application.

The Board notes that in exceptional cases where the schedular 
evaluation is found to be inadequate, pursuant to 38 C.F.R. § 
3.321(b)(1), the Under Secretary for Benefits or Director of 
the Compensation and Pension Service is authorized to 
approve, upon field station submission, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In this case, the RO has considered the veteran's case for an 
extraschedular rating.  However, there is no evidence of 
record, and the veteran has not alleged the existence of any 
evidence, to show that his hearing loss has required frequent 
periods of hospitalization or caused marked interference with 
his employment.  The veteran was last employed in the 1970's.  
There is no indication that his employment was affected by 
his hearing loss.  Further, there is no evidence that he has 
sought employment that has been denied as a result of the 
hearing loss.  Finally, the examiner from the November 1998 
VA examination reported that the veteran's hearing loss 
disability had no interference in his ordinary activities, to 
include employment.  In light of these findings, there is no 
basis for referral of this case for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2000).

B.  Earlier Effective Date

The Board has been asked to assign an earlier effective date 
for the 100 percent rating for PTSD.  The general rule in 
regard to effective dates is, except as otherwise provided, 
the effective date of an evaluation and award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  In regard to 
claims for increased compensation, the law provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b) (West 1991); 38 C.F.R. § 
3.400(o)(1), (2)(2000).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151 
(2000).  When, however, an informal communication is filed 
which expresses an intent to apply for one or more benefits, 
such a communication will be considered an informal claim, 
and an application form will be forwarded to the claimant 
which, if completed and received within a year from the date 
it was sent to the claimant, will be considered filed as of 
the date of receipt of the informal communication.  38 C.F.R. 
§ 3.155 (2000). 

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(2000), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this regulation apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 41 - 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  A GAF score of 31 - 40 is defined as "Some impairment 
in reality testing or communication (e.g.. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)." Ibid.

Before specifically addressing the issue of the propriety of 
the effective date of the 100 percent rating, the Board 
acknowledges that the schedular criteria by which psychiatric 
disabilities are rated changed during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996) codified at 38 C.F.R. § 4.130, 
Code 9411 (2000).  Therefore, adjudication of a claim 
regarding entitlement to an earlier effective date for a 100 
percent rating for PTSD must include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  Id.  
The Board notes that the RO has evaluated the veteran's claim 
using both the old and new criteria with notice provided to 
the veteran in a statement of the case and supplemental 
statements of the case.  Accordingly, there is no prejudice 
to the veteran in the Board's adjudication of the claim under 
both criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under the criteria in effect prior to November 1996, a 50 
percent rating under Diagnostic Code 9411 is applicable where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  A 70 
percent rating is for consideration where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent rating is applicable 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.  The three criteria for a 100 
percent rating are independent of one another; only one needs 
to be met to be awarded a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

The new criteria provide that under Diagnostic Code 9411, a 
50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupation and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In this case, on the basis of evidence of record available at 
the time, a rating higher than 30 percent for PTSD was denied 
by a March 1995 rating decision.  The veteran did not appeal.  
Consequently, the decision became final and may not be 
revised except on a showing of clear and unmistakable error.  
See 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2000).  The Board 
therefore looks to claims made and evidence presented since 
this prior final denial to determine whether an effective 
date earlier than June 20, 1999, is warranted for a total 
rating for PTSD.  

Following the March 1995 denial, a letter from the veteran to 
the Secretary was received on March 26, 1996.  The RO 
requested that he provide evidence of an increase in 
disability in April 1996.  The veteran then submitted his 
formal claim, which was received July 15, 1996.  Therefore, 
the Board concludes that the veteran established a claim for 
an increased rating as of March 26, 1996.

The Board notes that the RO established the July 20, 1999, 
effective date, in large part, by noting the GAF score of 41 
assigned on the July 20, 1999, outpatient record.  The May 
2000 decision noted that prior to July 1999, the GAF was 45.  

In reviewing all of the evidence of record, the Board notes 
that the two VA PTSD examiners have stated that they were not 
able to separate the veteran's several Axis I diagnoses.  The 
first VA examiner attempted to establish a separation but 
concluded that it was speculation.  The second examiner 
stated that it was not possible to separate the veteran's 
depression from his PTSD.  Therefore, the Board will conduct 
its analysis by considering the veteran's reported symptoms 
as attributable to his service-connected PTSD.

With that in mind, VA PTSD examinations in August 1996, June 
1998, November 1998 and January 2000 never reported a GAF 
score above 45.  The various outpatient records contain one 
GAF score of 50 reported in October 1996.  However, the 
remaining records contain a number of GAF scores of 41 
beginning in March 1998.  While GAF scores alone are not 
dispositive of the veteran's level of disability, they are 
illustrative of the level of severity as viewed by the 
examiner or physician.  

The Board notes that the veteran was determined to be totally 
disabled and unemployable due to his service-connected PTSD 
in clear language as early as July 1998.  His other symptoms 
included isolation, and inability to establish relationships 
with others.  The outpatient treatment records support this 
finding and show that the veteran even had severe problems in 
maintaining a relationship with his immediate family.  This 
isolation was reported in an entry dated in October 1996.  
Moreover, such problems were noted as early as the VA 
examination in August 1996.  Indeed, there appears little 
difference between the August 1996 VA examination findings 
and those made later when examiners specifically noted the 
veteran's unemployability due to psychiatric symptoms.  

In applying the criteria in effect prior to November 1996, 
the Board concludes that the veteran's symptomatology 
satisfied the criteria for a 100 percent rating when he was 
examined in August 1996.  The veteran also continued to 
receive treatment for his PTSD after that time.  His VA 
examinations in June 1998 and November 1998 documented 
continued isolation in the community and from his family.  
The outpatient treatment records provide further evidence of 
his isolation and inability to function as indicated by the 
multiple low GAF scores with several entries categorically 
stating that the veteran was unemployable due to his PTSD.  
This finding was supported by the January 2000 VA examination 
report.  When the totality of the evidence is considered, the 
Board finds that the evidence supports the assignment of a 
100 percent rating as of the date of examination in August 
1996.  This is the earliest date that it is factually 
ascertainable that a 100 percent rating was warranted after 
the prior final decision of March 1995.

C.  TDIU

A total disability rating based on individual employability 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2000).  
However, when a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for a TDIU.  Green v. 
West, 11 Vet. App. 472, 476 (1998).  

In light of the RO's April 2000 decision regarding the 
veteran's schedular rating, namely that a total schedular 
rating was warranted for service-connected PTSD, the claim of 
entitlement to TDIU is now moot.  Accordingly, the veteran's 
claim for entitlement to TDIU benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

D. Veterans Claims Assistance Act of 2000

In deciding the issues presented in this case, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas.  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statements of the case issued in October 1996 
and June 2000 of the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on the issues in this case. 

The veteran was given the opportunity to provide additional 
medical evidence concerning the issues on appeal and 
submitted both private and VA records in support of his 
claim.  He was afforded multiple VA examinations to assess 
his current level of disability.  The veteran has not 
identified any additional evidence, to include medical 
evidence that could be obtained that would result in a 
different outcome.  It thus falls to the Board to address 
this case on the merits, which it has done.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  


ORDER

An increased (compensable) rating for service-connected 
hearing loss is denied.

A 100 percent rating for PTSD is granted effective from 
August 5, 1996, subject to controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to TDIU benefits is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

